           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

RASHAD ROGERS                                              PLAINTIFF

v.                        No: 5:18-cv-126 DPM

SUSAN POTTS, Jail Administrator,
Drew County Detention Facility; and
MARK GOBER, Head Sheriff, Monticello
Sheriff's Office                                          DEFENDANTS

                                ORDER

     1. The Court withdraws the reference.
     2. Rogers hasn't updated his address; his mail is still being
returned undelivered.     NQ 26-28.   His complaint will therefore be
dismissed without prejudice.      LOCAL RULE 5.5(c)(2).     An in forma
pauperis appeal from this Order and accompanying Judgment would
not be taken in good faith. 28 U.S.C. § 1915(a)(3).
     So Ordered.

                                                      v
                                       D.P. Marshall Jr.
                                       United States District Judge
